Citation Nr: 0905135	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-29 409	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether there is new and material evidence to reopen the 
veteran's claim for service connection for manic depressive 
reaction.

2.  Entitlement to service connection for manic depressive 
reaction.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to April 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which determined the veteran had not submitted 
new and material evidence to reopen his previously denied, 
unappealed, claim for service connection for manic depressive 
reaction.

In the since issued August 2006 statement of the case (SOC), 
the RO reopened the claim but continued to deny it on the 
underlying merits.  This Board, however, still needs to make 
this threshold preliminary determination of whether there is 
new and material evidence to reopen the claim - before 
proceeding further, because this preliminary determination 
affects the Board's jurisdiction to adjudicate the underlying 
claim on the merits.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  

In September 2008, as support for his claim, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board - also commonly referred to 
as a Travel Board hearing.  Since then, the veteran has 
submitted additional evidence and has waived his right to 
have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 
20.1304 (2008).  




FINDINGS OF FACT

1.  The veteran did not appeal the RO's August 1989 rating 
decision denying his claim for service connection for manic 
depressive reaction.

2.  The veteran also did not appeal the Board's more recent 
September 1999 decision denying his petition to reopen this 
claim.

3.  Additional evidence submitted since that September 1999 
Board decision is not cumulative or redundant of evidence 
already of record, relates to an unestablished fact necessary 
to substantiate this claim, and raises a reasonable 
possibility of substantiating this claim.

4.  However, there remains no competent persuasive evidence 
indicating the veteran experienced relevant psychiatric 
symptoms while in the military, that he had a psychosis 
within one year of his discharge from the military, or that 
his current manic depressive reaction is otherwise related to 
his military service.


CONCLUSIONS OF LAW

1.  The RO's August 1989 decision denying service connection 
manic depressive reaction is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  The Board's September 1999 decision denying the veteran's 
petition to reopen this claim subsumes the RO's prior 
decision and is also final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 
(2008).



3.  New and material evidence has been received since that 
September 1999 Board decision to reopen the veteran's claim 
for service connection for manic depressive reaction.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

4.  But the evidence is still insufficient to show the 
veteran's manic depressive reaction was incurred in or 
aggravated by his military service or that it may be presumed 
to have been incurred in service.  38 U.S.C.A §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in March 2005, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

Consider, as well, that the RO issued that March 2005 VCAA 
notice letter before first adjudicating the veteran's claim 
in June 2005, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).   



The March 2005 letter also apprised the veteran of the 
specific reasons his claim was previously denied, in addition 
to the requirements for establishing his underlying 
entitlement to service connection.  See Kent v. Nicholson, 20 
Vet. App. 1, 10 (2006).  See also VA Gen. Couns. Mem., para. 
2, 3 (June 14, 2006) (wherein VA's Office of General Counsel 
issued informal guidance interpreting Kent as requiring the 
notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply 
stating the evidence must relate to the stated basis of the 
prior denial).

And a more recent May 2006 letter apprised the veteran of the 
downstream disability rating and effective date elements of 
his claim, in the event it is reopened and service connection 
granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  And since providing that additional VCAA notice in 
May 2006, the RO has gone back and readjudicated his claim in 
the August 2006 SOC and in the August 2007, May 2008, and 
July 2008 supplemental SOCs (SSOCs).  This is important to 
point out because if, as here, the notice provided prior to 
the initial adjudication was inadequate, this timing error 
can be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a SOC or SSOC, such that the intended purpose of 
the notice is not frustrated and the veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

So, here, even if there arguably is any deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He is represented by a 
private attorney that is accredited to represent veterans in 
claims for VA benefits, so the attorney is presumably 
knowledgeable of the requirements for reopening a previously 
denied, unappealed, claim and for establishing underlying 
entitlement to service connection.  Indeed, the veteran and 
his attorney made arguments during their September 2008 
hearing specifically addressing these requirements.  They 
also have submitted several statements, including a legal 
brief in September 2008, reiterating these arguments.

And as for the duty to assist, the RO obtained the veteran's 
service treatment records (STRs), service personnel records, 
private medical records, and VA medical records.  Therefore, 
as there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

II.  Whether there is New and Material Evidence to Reopen the 
Veteran's Claim

The RO originally denied the veteran's claim for service 
connection for manic depressive reaction in an August 1989 
rating decision, and the veteran did not appeal that 
decision.  Therefore, that August 1989 rating decision became 
final and binding on him based on the evidence then of record 
and not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

Later, the veteran sought to reopen his claim, and the RO 
denied his petition in a March 1998 rating decision.  He 
appealed that decision to the Board, and the Board affirmed 
the RO's decision in a September 1999 decision, finding that 
the evidence submitted since the prior August 1989 rating 
decision did not establish the presence of a psychiatric 
disorder during service or for several years after the 
veteran's discharge, nor did it show his then current 
disability was otherwise attributable to  his military 
service.  He did not appeal the Board's decision.  When a 
rating decision issued by the RO denying a claim is affirmed 
by the Board on appeal, the Board's decision subsumes the 
RO's denial.  See 38 C.F.R. § 20.1104.  And since the veteran 
did not appeal the Board's September 1999 decision, 
it, too, is final and binding on him based on the evidence 
then of record.  38 C.F.R. § 20.1100.  

More recently, in March 2005, the RO received another 
petition to reopen the veteran's claim for service connection 
for manic depressive reaction.  And, as already mentioned, 
the RO declined to reopen his claim in the June 2005 decision 
at issue, concluding there was no new and material evidence, 
and this appeal to the Board ensued.  In the August 2006 SOC 
issued during the pendency of this appeal, the RO reopened 
the claim but continued to deny it on the underlying merits.

Since the Board has previously considered and denied this 
claim and the veteran did not timely appeal the decision, the 
first inquiry is whether new and material evidence has been 
submitted to reopen his claim.  38 C.F.R. § 3.156.  
And irrespective of whether the RO determined there was new 
and material evidence to reopen the claim, so, too, must the 
Board make this threshold preliminary determination - before 
proceeding further, because it affects the Board's 
jurisdiction to adjudicate the underlying claim on the 
merits, i.e., on a de novo basis.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  

If the Board finds that new and material evidence has not 
been submitted, then its analysis must end, as further 
analysis is neither required nor permitted.  See Barnett, 83 
F.3d at 1383-4.

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.

For petitions to reopen, as here, filed on or after 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers; and material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence already of record at the time of the last 
prior final denial of the claim sought to be opened, and it 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The Board's September 1999 denial is the most recent final 
decision on the claim, so it marks the starting point for 
determining whether there is new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996) (indicating VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis 
to determine whether a claim should be reopened and 
readjudicated on the merits).

Based on the grounds stated for the denial of the claim in 
the Board's September 1999 decision, new and material 
evidence would consist of competent evidence indicating there 
was an in-service incurrence or aggravation of 
manic depressive reaction, or evidence suggesting a link 
between this condition and the veteran's military service.  
38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309.  See also Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The additional evidence submitted since the Board's September 
1999 decision includes, among other things, three statements 
dated in April 2006 from his acquaintances.  In summary, 
these statements each suggest he had changed when he returned 
from Vietnam, describing, among other things, various 
symptoms of depression, anxiety, mood swings, and substance 
abuse.  They also suggest that, in 1972 (i.e., the year after 
his discharge from the military), he was seen by a physician, 
Dr. T., in relation to these symptoms.  Although as laymen 
these acquaintances are not competent to diagnose a 
psychiatric disorder or to attribute these type symptoms to a 
specific psychiatric disorder like manic depressive reaction, 
and in turn relate this condition to the veteran's military 
service, they are nonetheless competent to provide evidence 
as to their observation of symptoms.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder); and see Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection.").

This additional evidence is both new and material because it 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for manic depressive 
reaction and raises a reasonable possibility of 
substantiating this claim.  In effect, this evidence supports 
the veteran's argument that his current disability was 
manifest while he was in service, or at least within one year 
of his discharge, although the condition was not actually 
first diagnosed until several years later, after he had been 
discharged from military service.  See Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim); and see, too, 


Justus v. Principi, 3 Vet. App. 510 (1992) (indicating the 
additional evidence in question is presumed credible for the 
limited purpose of determining whether it is new and 
material).  

So the claim is reopened, and the Board will now proceed to 
adjudicate the claim on the underlying merits.

III.  Whether the Veteran is Entitled to Service Connection 
for Manic Depressive Reaction

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

According to 38 C.F.R. § 3.384, psychoses include the 
following specific disorders:  brief psychotic disorder, 
delusional disorder, psychotic disorder due to general 
medical condition, psychotic disorder, not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, 
and substance-induced psychotic disorder. 

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).



Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the veteran has it).  Here, the veteran's VA medical 
records document his mental health treatment, although he has 
received a variety of diagnoses associated with his symptoms 
- including manic depression illness, manic and depressive 
psychosis, and bipolar disorder.

Consequently, the determinative issue is whether his current 
psychiatric disorder, in particular his manic depressive 
reaction, is attributable to his military service.  See again 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Concerning this, the veteran asserts that his current 
disability was initially manifest while he was in service; he 
says that he was found wandering the streets in Vietnam, 
cursing at people.  See his September 2008 hearing testimony.  
When responding to his February 1998 PTSD questionnaire, he 
also alleged there was a witness to that first manifestation 
of his symptoms, G.T. of Killeen, Texas.  The record on 
appeal, however, does not contain any corroboration of this 
alleged incident by G.T. or anyone else for that matter.

The veteran also testified during his September 2008 hearing 
that, prior to his military service, he had never experienced 
such symptoms.  And, furthermore, he has submitted three 
statements, dated in April 2006, from acquaintances, 
suggesting, in summary, that he had changed when he returned 
from Vietnam.  These acquaintances describe, among other 
things, various symptoms of depression, anxiety, mood swings, 
and substance abuse.  They also suggest that, in 1972 
(i.e., within one year of his discharge from the military), 
the veteran was seen by a physician, Dr. T., because of his 
symptoms.  But this allegation also remains unsubstantiated.



Although the veteran and his acquaintances, as laymen, are 
competent to comment on symptoms they personally observed him 
experience, they are not competent to provide a probative 
medical opinion regarding the onset and etiology of his 
condition, especially in terms of whether any symptoms he may 
have experienced while in the military (which, again, remains 
unsubstantiated), or within one year of his discharge (which 
also remains unsubstantiated), were indicative of an acquired 
psychiatric disorder such as manic depressive reaction.  Nor 
do the veteran and these acquaintances have the necessary 
medical training and/or expertise to provide a probative 
opinion on the determinative issue of medical causation, to 
otherwise link his manic depressive reaction to his military 
service.  38 C.F.R. § 3.159(a)(2).  See also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

In a letter dated in March 2005, VA asked the veteran to 
submit any outstanding or additional evidence in relation to 
his claim.  And he has not submitted any information 
regarding his purported treatment from Dr. T. in 1972 or 
thereabouts.

The veteran's STRs are completely unremarkable for any 
indication of mental health-related symptoms as may be 
associated with his current condition.  And the record shows 
that, as even he acknowledges, he was not diagnosed with a 
mental disorder until 1975 - some 4 years after his discharge 
from military service, when he suffered a mental breakdown.  
Importantly, in the records of that treatment in 1975 there 
was no reported history of psychiatric-related pathology 
dating back to his military service, regardless of the 
specific diagnosis.  It was not until later that he made this 
claim, when filing an application for VA compensation 
benefits.  


It stands to reason that had he, in fact, been experiencing 
psychiatric-related symptoms during the years immediately 
preceding that 1975 treatment, especially if dating back to 
his military service, there would at least have been some 
mention of this, but, again, there was not.  The 
contemporaneous medical findings may be given more probative 
weight in this type situation, where, as here, it was not 
until long after-the-fact that the veteran began alleging to 
have experienced relevant symptoms dating back to his 
military service.  See Struck v. Brown, 9 Vet. App. 145, 155-
56 (1996).  See, too, Curry v. Brown, 7 Vet. App. 59 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran long after the fact).  
See, as well, Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (for the holding that, while interest in the outcome 
of a proceeding "may affect the credibility of testimony, it 
does not affect competency to testify").

Hence, not only does the record fail to document by competent 
evidence any 
in-service incurrence of symptoms associated with the current 
manic-depressive reaction or provide objective evidence of 
relevant complaints or treatment of symptoms relating to this 
condition while in service, or within one year after, 
this is also true for several years after service until 1975, 
beyond the presumptive period for the initial manifestation 
of a psychosis to otherwise presume it was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  See also 38 C.F.R. § 3.303(b) and Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).

During his February 1998 VA compensation and pension 
examination (C&P exam), the veteran indicated he believed 
that his first episode of manic-depressive behavior had 
occurred during service, while stationed in Vietnam.  But 
this, again, was only his personal belief; the VA examiner 
did not endorse this belief as medical fact.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ("a bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional").  That is to say, evidence that is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute the required competent medical evidence).  Id.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.  And this is indeed the situation here 
because, despite the veteran's assertions to the contrary, 
there is no independent documentation of his supposed 
mental/nervous breakdown during service, while stationed in 
Vietnam, or any indication of psychiatric symptoms at any 
other time during his service, or within one year after it 
concluded, as would be evidenced by a complaint of relevant 
symptoms, etc., or by treatment and diagnosis.  
His acquaintances only relate that he was a different man 
upon returning from Vietnam; they do not allege to have seen 
him while there or to have personally witnessed his alleged 
mental/nervous breakdown.  So any suggestion in the report of 
that February 1998 VA C&P exam that the veteran's then 
current psychiatric disorder dated back to his military 
service, and in particular to his purported mental/nervous 
breakdown while in service, necessarily was predicated on an 
unsubstantiated history.  It therefore has little to no 
probative value insofar as linking his current disability to 
his military service.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).



It is further worth noting, parenthetically, that the veteran 
has acknowledged that during his time in service he abused 
drugs.  See his September 2008 hearing testimony.  And to the 
extent he abused drugs while in the military, there must be 
evidence suggesting that abuse - since it is willful 
misconduct, was not a precipitating factor in his manic 
depressive reaction.  See 38 U.S.C.A. § 105(a); 38 C.F.R. 
§§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's abuse of alcohol or drugs is 
precluded for purposes of all VA benefits for claims, as 
here, filed after October 31, 1990.  See VAOPGCPREC 7-99 
(June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is only a very limited exception to this general rule.  
In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
Federal Circuit Court held that compensation could not be 
awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) 
either for a primary alcohol/drug abuse disability incurred 
during service or for any secondary disability that resulted 
from primary alcohol/drug abuse during service.  Id., at 
1376.  But the Federal Circuit Court further held that there 
can be service connection for compensation for an 
alcohol/drug abuse disability acquired as secondary to, or as 
a symptom of, a non-willful misconduct, service-connected 
disability.  But in further clarifying this, the Federal 
Circuit Court explained that veterans may only recover if 
they can "adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their 
primary service-connected disorder."  Id., at 1381.  An award 
of compensation on such a basis would only result "where 
there is clear medical evidence establishing that the alcohol 
or drug abuse disability is indeed caused by a veteran's 
primary service-connected disability, and where the alcohol 
or drug abuse disability is not due to willful wrongdoing."  
Id.

Here, though, the veteran does not have a service-connected 
disability that includes alcohol or drug abuse as one of its 
attendant symptoms.



The essence of the veteran's assertion regarding the 
relationship between his current disorder and his military 
service is that, prior to service, he had never experienced 
any symptoms relating to a mental disorder; upon entering 
service and serving in Vietnam, he witnessed a variety of 
shocking events and situations; and, this ultimately caused 
some form of mental condition which manifested itself while 
he was in service, to some degree, but resulted in a nervous 
breakdown and other symptoms years later, continuing to the 
present time.  Hence, he makes no assertion, nor does the 
record suggest, that his mental condition existed prior to 
service and was aggravated thereby.  38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306.  

The Board acknowledges that the veteran's service personnel 
records document his service in Vietnam.  And it is entirely 
plausible that he witnessed some traumatic or stressful 
events while there.  But without regard as to whether his 
witnessing such events is verified, the record shows he has 
been examined with respect to having 
post-traumatic stress disorder (PTSD), and he has not been 
diagnosed with this condition.  See his February 1998 PTSD 
questionnaire and the report of his February 1998 VA C&P 
Exam.  Rather, the record shows that, although he has 
received varying diagnoses, including manic depression 
illness; manic and depressive psychosis; manic depressive 
psychosis; affective spectrum disorder, bipolar type; bipolar 
disorder; and anxiety depression, he has not been diagnosed 
with PTSD - although he has been examined for this condition.  

The veteran wants an examination to determine the etiology of 
his claimed condition.  See his September 2008 hearing 
testimony.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination for a nexus opinion when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and 


(3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for VA to make a decision on the claim.

Here, simply stated, the standards of McLendon are not met.  
See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
In making this determination the Board has considered the 
decision in Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  However, the outcome of this claim hinges on what 
occurred, or more precisely what did not occur, during 
service.  In the absence of evidence of an in-service disease 
or injury, referral of this case to obtain an examination 
and/or an opinion as to the etiology of the veteran's claimed 
disability would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disability and 
his military service would necessarily be based solely on the 
veteran's uncorroborated assertions regarding what occurred 
in service.  And as already mentioned, the Court has held on 
a number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).



For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for his manic depressive reaction - in turn 
meaning there is no reasonable doubt to resolve in his favor 
and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

The veteran's petition to reopen his claim for service 
connection for manic depressive reaction is granted.

However, his underlying claim for service connection for 
manic depressive reaction is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


